Exhibit 10.3
Ingram Micro Inc. Supplemental
Investment Savings Plan
Amended and Restated As Of December 31, 2008
December 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
PREAMBLE
 
 
 
ARTICLE 1 – GENERAL
  1-1
1.1 Plan
  1-1
1.2 Effective Dates
  1-1
1.3 Amounts Not Subject to Code Section 409A
  1-1
 
 
ARTICLE 2 – DEFINITIONS
  2-1
2.1 Account
  2-1
2.2 Administrator
  2-1
2.3 Adoption Agreement
  2-1
2.4 Beneficiary
  2-1
2.5 Board or Board of Directors
  2-1
2.6 Bonus
  2-1
2.7 Change in Control
  2-1
2.8 Code
  2-1
2.9 Compensation
  2-1
2.10 Director
  2-1
2.11 Disabled
  2-1
2.12 Eligible Employee
  2-2
2.13 Employer
  2-2
2.14 ERISA
  2-2
2.15 Identification Date
  2-2
2.16 Participant
  2-2
2.17 Plan
  2-2
2.18 Plan Sponsor
  2-2
2.19 Plan Year
  2-2
2.20 Related Employer
  2-2
2.21 Retirement
  2-3
2.22 Separation from Service
  2-3
2.23 Specified Employee
  2-4
2.24 Unforeseeable Emergency
  2-4
2.25 Valuation Date
  2-5
2.26 Years of Service
  2-5
 
 
ARTICLE 3 – PARTICIPATION
  3-1
3.1 Participation
  3-1
3.2 Termination of Participation
  3-1

i



--------------------------------------------------------------------------------



 



     
ARTICLE 4 – PARTICIPANT ELECTIONS
  4-1
4.1 Deferral Form
  4-1
4.2 Amount of Deferral
  4-1
4.3 Timing of Election to Defer
  4-1
4.4 Election of Payment Schedule and Form of Payment
  4-2
 
 
ARTICLE 5 – EMPLOYER CONTRIBUTIONS
  5-1
5.1 Matching Contributions
  5-1
5.2 Other Contributions
  5-1
 
 
ARTICLE 6 – ACCOUNTS AND CREDITS
  6-1
6.1 Establishment of Account
  6-1
6.2 Credits to Account
  6-1
 
 
ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS
  7-1
7.1 Investment Options
  7-1
7.2 Adjustment of Accounts
  7-1
 
 
ARTICLE 8 – RIGHT TO BENEFITS
  8-1
8.1 Vesting
  8-1
8.2 Death
  8-1
8.3 Disability
  8-1
 
 
ARTICLE 9 – DISTRIBUTION OF BENEFITS
  9-1
9.1 Amount of Benefits
  9-1
9.2 Method and Timing of Distributions
  9-1
9.3 Unforeseeable Emergency
  9-1
9.4 Payment Election Overrides
  9-2
9.5 Cashouts of Amounts Not Exceeding Stated Limit
  9-2
9.6 Required Delay in Payment to Specified Employees
  9-2
9.7 Change in Control
  9-3
9.8 Permissible Delays in Payment
  9-8

ii



--------------------------------------------------------------------------------



 



     
ARTICLE 10 – AMENDMENT AND TERMINATION
  11-1
10.1 Amendment by Plan Sponsor
  11-1
10.2 Plan Termination Following Change in Control or Corporate Dissolution
  11-1
10.3 Other Plan Terminations
  11-2
 
 
ARTICLE 11 – THE TRUST
  11-3
11.1 Establishment of Trust
  11-3
11.2 Grantor Trust
  11-3
11.3 Investment of Trust Funds
  11-3
 
 
ARTICLE 12 – PLAN ADMINISTRATION
  12-1
12.1 Powers and Responsibilities of the Administrator
  12-1
12.2 Claims and Review Procedures
  12-2
12.3 Plan Administrative Costs
  12-3
 
 
ARTICLE 13 – MISCELLANEOUS
  13-1
13.1 Unsecured General Creditor of the Employer
  13-1
13.2 Employer’s Liability
  13-1
13.3 Limitation of Rights
  13-1
13.4 Anti-Assignment
  13-1
13.5 Facility of Payment
  13-1
13.6 Notices
  13-2
13.7 Tax Withholding
  13-2
13.8 Indemnification
  13-2
13.9 Permitted Acceleration of Payment
  13-3
13.10 Governing Law
  13-3

iii



--------------------------------------------------------------------------------



 



PREAMBLE
The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be implemented and administered in a manner
consistent therewith.

 



--------------------------------------------------------------------------------



 



ARTICLE 1 – GENERAL

1.1   Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.   1.2   Effective Dates.

  (a)   Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.     (b)   Amendment Effective Date. The
Amendment Effective Date is the date specified in the Adoption Agreement as of
which the Plan is amended and restated. Except to the extent otherwise provided
herein or in the Adoption Agreement, the Plan shall apply to amounts deferred
and benefit payments made on or after the Amendment Effective Date.     (c)  
Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix A of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

1.3   Amounts Not Subject to Code Section 409A       Except as otherwise
indicated by the Plan Sponsor in Section 1.01 of the Adoption Agreement, amounts
deferred before January 1, 2005 that are earned and vested on December 31, 2004
will be separately accounted for and administered in accordance with the terms
of the Plan as in effect immediately prior to this amendment and restatement of
the Plan which is effective as of the date set forth in Section 1.01(b) of the
Adoption Agreement.

1-1



--------------------------------------------------------------------------------



 



ARTICLE 2 – DEFINITIONS
Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

2.1   “Account” means an account established for the purpose of recording
amounts credited on behalf of a Participant and any income, expenses, gains,
losses or distributions included thereon. The Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant or to the Participant’s
Beneficiary pursuant to the Plan.   2.2   “Administrator” means the Benefits
Administrative Committee appointed by the Board as designated by the Plan
Sponsor in Section 1.05 of the Adoption Agreement.   2.3   “Adoption Agreement”
means the agreement adopted by the Plan Sponsor that establishes the Plan.   2.4
  “Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 8.2 to receive benefits under the Plan upon the death of a
Participant.   2.5   “Board” or “Board of Directors” means the Board of
Directors (or a Board Committee designated by the Board) of the Plan Sponsor.  
2.6   “Bonus” means an amount of incentive Compensation payable by the Employer
to a Participant.   2.7   “Change in Control” means the occurrence of an event
involving the Plan Sponsor that is described in Section 9.7.   2.8   “Code”
means the Internal Revenue Code of 1986, as amended.   2.9   “Compensation” has
the meaning specified in Section 3.01 of the Adoption Agreement.   2.10  
“Director” means a member of the Board.   2.11   “Disabled” means a
determination by the Administrator that the Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a

2-1



--------------------------------------------------------------------------------



 



    continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Employer employing
the Participant. A Participant will be considered Disabled if he is determined
to be totally disabled by the Social Security Administration or the Railroad
Retirement Board.       All determinations of whether a Participant is Disabled
will be made in accordance with Code Section 409A(a)(2)(C) and the final
regulations thereunder.   2.12   “Eligible Employee” means an employee of the
Employer who satisfies the requirements in Section 2.01 of the Adoption
Agreement.   2.13   “Employer” means the Plan Sponsor and any other entity which
is authorized by the Plan Sponsor to participate in and, in fact, does adopt the
Plan.   2.14   “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.   2.15   “Identification Date” means the date as of which
Specified Employees are determined which is specified in Section 1.06 of the
Adoption Agreement.   2.16   “Participant” means an Eligible Employee who
commences participation in the Plan in accordance with Article 3.   2.17  
“Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the Plan
Sponsor and as amended from time to time.   2.18   “Plan Sponsor” means the
entity identified in Section 1.03 of the Adoption Agreement.   2.19   “Plan
Year” means the period identified in Section 1.02 of the Adoption Agreement.  
2.20   “Related Employer” means the Employer and (a) any corporation that is a
member of a controlled group of corporations as defined in Code Section 414(b)
that includes the Employer and (b) any trade or business that is under common
control as defined in Code Section 414(c) that includes the Employer, as
determined in accordance with Reg. Sec. 1.409A-1(g).

2-2



--------------------------------------------------------------------------------



 



2.21   “Retirement” has the meaning specified in 6.01(f) of the Adoption
Agreement.   2.22   “Separation from Service” means the date that the
Participant dies, retires or otherwise has a termination of employment with
respect to all entities comprising the Related Employer. A Separation from
Service does not occur if the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of leave does not exceed 6 months
or such longer period during which the Participant’s right to re-employment is
provided by statute or contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Related Employer. If the period of leave
exceeds 6 months and the Participant’s right to re-employment is not provided
either by statute or contract, a Separation from Service will be deemed to have
occurred on the first day following the 6-month period. If the period of leave
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 6 months, where the impairment causes the Participant to be
unable to perform the duties of his position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for the 6-month period.       Whether a termination of employment
has occurred is based on whether the facts and circumstances indicate that the
Related Employer and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor) would permanently decrease to no more than 20%
of the average level of bona fide services performed (whether as an employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Related Employer if the employee has been
providing services to the Related Employer for less than 36 months).       An
independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.       If a Participant
provides services as both an employee and an independent contractor of the
Related Employer, the Participant must separate from service both as an employee
and as an independent contractor to be treated as having incurred a Separation
from Service. If a Participant ceases providing services as an independent
contractor and

2-3



--------------------------------------------------------------------------------



 



    begins providing services as an employee, or ceases providing services as an
employee and begins providing services as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services in both capacities.       If
a Participant provides services both as an employee and as a member of the board
of directors of a corporate Related Employer (or an analogous position with
respect to a noncorporate Related Employer), the services provided as a director
are not taken into account in determining whether the Participant has incurred a
Separation from Service as an employee for purposes of a nonqualified deferred
compensation plan in which the Participant participates as an employee that is
not aggregated under Code Section 409A with any plan in which the Participant
participates as a director.       If a Participant provides services both as an
employee and as a member of board of directors of a corporate related Employer
(or an analogous position with respect to a noncorporate Related Employer), the
services provided as an employee are not taken into account in determining
whether the Participant has experienced a Separation from Service as a director
for purposes of a nonqualified deferred compensation plan in which the
Participant participates as a director that is not aggregated under Code
Section 409A with any plan in which the Participant participates as an employee.
      For purposes of this Section 2.22, the term Related Employer shall have
the meaning set forth in Section 2.20, except that (i) “at least 50%” shall be
substituted for “at least 80%” where the latter appears in Code
Sections 1563(a)(1), (2), and (3) for purposes of determining a controlled group
of corporations under Code Section 414(b), and (ii) “at least 50%” shall be
substituted for “at least 80%” where the latter appears in Reg. Sec. 1.414(c)-2
for purposes of determining trades or businesses (whether or not incorporated)
that are under common control for purposes of Code Section 414(c).       All
determinations of whether a Separation from Service has occurred will be made in
accordance with Code Section 409A(a)(2)(A)(i) and the final regulations
thereunder.   2.23   “Specified Employee” means an employee who satisfies the
conditions set forth in Section 9.6.   2.24   “Unforeseeable Emergency” means a
severe financial hardship of the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2) and

2-4



--------------------------------------------------------------------------------



 



    (d)(1)(B); loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.       All determinations of
whether an Unforeseeable Emergency has occurred will be made in accordance with
Code Section 409A(a)(2)(B)(ii) and the final regulations thereunder.   2.25  
“Valuation Date” means each business day of the Plan Year.   2.26   “Years of
Service” means each one year period for which the Participant receives service
credit in accordance with the provisions of Section 7.01(d) of the Adoption
Agreement.

2-5



--------------------------------------------------------------------------------



 



ARTICLE 3 – PARTICIPATION

3.1   Participation. The Participants in the Plan shall be those employees of
the Employer who satisfy the requirements of Section 2.01 of the Adoption
Agreement.   3.2   Termination of Participation. The Administrator may terminate
a Participant’s participation in the Plan in a manner consistent with Code
Section 409A.

3-1



--------------------------------------------------------------------------------



 



ARTICLE 4 – PARTICIPANT ELECTIONS

4.1   Deferral Form. If permitted by the Plan Sponsor in accordance with
Section 4.01 of the Adoption Agreement, each Eligible Employee may elect to
defer his Compensation within the meaning of Section 3.01 of the Adoption
Agreement by executing in writing or electronically, a deferral form in
accordance with rules and procedures established by the Administrator, the
provisions of this Article 4, and Code Section 409A(a)(4)(B) and the final
regulations thereunder.       A new deferral form must be timely executed for
each Plan Year during which the Eligible Employee desires to defer Compensation.
An Eligible Employee who does not timely execute a deferral form shall be deemed
to have elected zero deferrals of Compensation for such Plan Year.       A
deferral form may be changed or revoked during the period specified by the
Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of the
Adoption Agreement, a deferral form becomes irrevocable at the close of the
specified period.   4.2   Amount of Deferral. An Eligible Employee may elect to
defer Compensation in any amount permitted by Section 4.01(a) of the Adoption
Agreement.   4.3   Timing of Election to Defer. Each Eligible Employee who
desires to defer Compensation otherwise payable during a Plan Year must execute
a deferral form within the period preceding the Plan Year specified by the
Administrator. Each Eligible Employee who desires to defer Compensation that is
a Bonus must execute a deferral form within the period preceding the Plan Year
during which the Bonus is earned that is specified by the Administrator, except
that if the Bonus qualifies as performance based compensation as described in
Code Section 409A(a)(4)(B)(iii), the deferral form may be executed within the
period specified by the Administrator, which period, in no event, shall end
after the date which is 6 months prior to the end of the performance period
during which the Bonus is earned. In addition, if the Compensation qualifies as
‘fiscal year compensation’ within the meaning of Reg. Sec. 1.409A -2(a)(6), the
deferral form may be made not later than the end of the Employer’s taxable year
immediately preceding the first taxable year of the Employer in which any
services are performed for which such Compensation is payable.

4-1



--------------------------------------------------------------------------------



 



    Except as otherwise provided below, an employee who is classified or
designated as an Eligible Employee during a Plan Year may elect to defer
Compensation otherwise payable during the remainder of such Plan Year in
accordance with the rules of this Section 4.3 by executing a deferral form
within the 30-day period beginning on the date the employee is classified or
designated as an Eligible Employee. If Compensation is based on a specified
performance period that begins before the Eligible Employee executes his
deferral form, the election will be deemed to apply to the portion of such
Compensation equal to the total amount of Compensation for the performance
period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period. The rules of this paragraph shall not apply unless the
Eligible Employee can be treated as initially eligible in accordance with Reg.
Sec. 1.409A-2(a)(7).   4.4   Election of Payment Schedule and Form of Payment.  
    All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4, as determined in accordance with Reg. Sec.
1.409A-2(a).       (a) If the Plan Sponsor has elected to permit annual
distribution elections in accordance with Section 6.01(h) of the Adoption
Agreement the following rules apply. At the time an Eligible Employee completes
a deferral form, the Eligible Employee must irrevocably elect (i) a distribution
event (which includes a specified time) and form of payment for the Compensation
subject to the deferral form and for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year from among the
options the Plan Sponsor has made available for this purpose and which are
specified in 6.01(b) of the Adoption Agreement, and (ii) the time of
commencement of distributions from the options the Plan Sponsor has made
available for this purpose which are specified in 6.01(a) of the Adoption
Agreement . If an Eligible Employee fails to elect a distribution event, he
shall be deemed to have elected Separation from Service as the distribution
event. If an Eligible Employee fails to elect a form of payment, he shall be
deemed to have elected a lump sum as the form of payment. If an Eligible
Employee fails to elect a time of commencement, he shall be deemed to have
elected the last business day of the month in which occurs the 60th day
following Separation from Service. Subject to Article 9, distributions shall be
made to an Employee upon the earliest to occur of the events specified in
6.01(a) of the Adoption Agreement.       (b) If the Plan Sponsor has elected not
to permit annual distribution elections in accordance with Section 6.01(h) of
the Adoption Agreement

4-2



--------------------------------------------------------------------------------



 



    the following rules apply. At the time an Eligible Employee first completes
a deferral form, the Eligible Employee must irrevocably elect a distribution
event (which includes a specified time) and a form of payment for amounts
credited to his Account from among the options the Plan Sponsor has made
available for this purpose and which are specified in Section 6.01(b) of the
Adoption Agreement. If an Eligible Employee fails to elect a distribution event,
he shall be deemed to have elected Separation from Service in the distribution
event. If he fails to elect a form of payment, he shall be deemed to have
elected a lump sum as the form of payment.

4-3



--------------------------------------------------------------------------------



 



ARTICLE 5 – EMPLOYER CONTRIBUTIONS

5.1   Matching Contributions. If elected by the Plan Sponsor in Section 5.01(a)
of the Adoption Agreement, the Employer will credit the Participant’s Account
with a matching contribution determined in accordance with the formula specified
in Section 5.01(a) of the Adoption Agreement. The matching contribution will be
treated as allocated to the Participant’s Account at the time specified in
Section 5.01(a)(iii) of the Adoption Agreement.   5.2   Other Contributions. If
elected by the Plan Sponsor in Section 5.01(b) of the Adoption Agreement, the
Employer will credit the Participant’s Account with a contribution determined in
accordance with the formula or method specified in Section 5.01(b) of the
Adoption Agreement. The contribution will be treated as allocated to the
Participant’s Account at the time specified in Section 5.01(b)(iii) of the
Adoption Agreement.

5-1



--------------------------------------------------------------------------------



 



ARTICLE 6 – ACCOUNTS AND CREDITS

6.1   Establishment of Account. For accounting and computational purposes only,
the Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.

6.2   Credits to Account. A Participant’s Account will be credited for each Plan
Year with the amount of his elective deferrals under Section 4.1 and the amount
of Employer contributions treated as allocated on his behalf under Article 5 at
the time the Administrator determines in its absolute discretion.

6.3   Sub-Accounts. The Administrator will establish and maintain such other
accounts or sub-accounts as the Administrator deems necessary or desirable in
order to effectuate the purposes of Sections 6.1 and 6.2 and Articles 7 and 9.

6-1



--------------------------------------------------------------------------------



 



ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

7.1   Investment Options. The amount credited to each Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator.

7.2   Adjustment of Accounts. The amount credited to each Account shall be
adjusted for hypothetical investment earnings, expenses, gains or losses in an
amount equal to the earnings, expenses, gains or losses attributable to the
investment options selected by the party designated in Section 9.01 of the
Adoption Agreement from among the investment options provided in Section 7.1. If
permitted by Section 9.01 of the Adoption Agreement, a Participant (or the
Participant’s Beneficiary after the death of the Participant) may, in accordance
with rules and procedures established by the Administrator, select the
investments from among the options provided in Section 7.1 to be used for the
purpose of calculating future hypothetical investment adjustments to the Account
or to future credits to the Account under Section 6.2 effective as the Valuation
Date coincident with or next following notice to the Administrator. Each Account
shall be adjusted as of each Valuation Date to reflect: (a) the hypothetical
earnings, expenses, gains and losses described above; (b) amounts credited
pursuant to Section 6.2; and (c) distributions or withdrawals. In addition, each
Account may be adjusted for its allocable share of the hypothetical costs and
expenses associated with the maintenance of the hypothetical investments
provided in Section 7.1.

7-1



--------------------------------------------------------------------------------



 



ARTICLE 8 – RIGHT TO BENEFITS

8.1   Vesting. Except as otherwise provided in Article 13.1, 13.2 and 13.3, a
Participant, at all times, has the 100% nonforfeitable interest in the amounts
credited to his Account attributable to his elective deferrals made in
accordance with Section 4.1.       A Participant’s right to the amounts credited
to his Account attributable to Employer contributions made in accordance with
Article 5 shall be determined in accordance with the relevant schedule and
provisions in Section 7.01 of the Adoption Agreement.   8.2   Death. The Plan
Sponsor may elect to accelerate vesting upon the death of the Participant in
accordance with Section 7.01(c) of the Adoption Agreement and/or to permit
distributions upon Death in accordance with Section 6.01(b) or Section 6.01(d)
of the Adoption Agreement. If the Plan Sponsor does not elect to permit
distributions upon death in accordance with Section 6.01(b) or Section 6.01(d)
of the Adoption Agreement, the vested amount credited to the Participant’s
Account will be paid in accordance with the provisions of Article 9.       A
Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.       A copy of the death notice or
other sufficient documentation must be filed with and approved by the
Administrator. If upon the death of the Participant there is, in the opinion of
the Administrator, no designated Beneficiary for part or all of the
Participant’s vested Account, such amount will be paid to his estate (such
estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.   8.3   Disability. If the Plan
Sponsor has elected to accelerate vesting upon the occurrence of a Disability in
accordance with Section 7.01(c) of the Adoption Agreement and/or to permit
distributions upon Disability in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the determination of whether a
Participant has incurred a Disability shall be made by the Administrator in its
sole discretion.

8-1



--------------------------------------------------------------------------------



 



ARTICLE 9 – DISTRIBUTION OF BENEFITS

9.1   Amount of Benefits. The vested amount credited to a Participant’s Account
as determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.   9.2  
Method and Timing of Distributions. Except as otherwise provided in this
Article 9 and Article 10, distributions under the Plan shall be made in
accordance with the elections made or deemed made by the Participant under
Article 4. Subject to the provisions of Section 9.6 requiring a 6 month delay
for certain distributions to Specified Employees, distributions following a
payment event shall commence at the time specified in Section 6.01(a) of the
Adoption Agreement. If permitted by Section 6.01(g) of the Adoption Agreement, a
Participant may irrevocably elect, at least 12 months before a scheduled
distribution event, to delay the payment date for a minimum period of 60 months
from the originally scheduled date of payment, provided that, such irrevocable
election will be effective no earlier than 12 months after it is made, in
accordance with Code Section 409A(a)(4)(C) and the final regulations thereunder.
The distribution election change must be made in accordance with procedures and
rules established by the Administrator. The Participant may, at the same time
the date of payment is deferred, change the form of payment but such change in
the form of payment may not effect an acceleration of payment in violation of
Code Section 409A(a)(3) or the provisions of Reg. Sec. 1.409A-2(b). For purposes
of this Section 9.2, a series of installment payments is always treated as a
single payment and not as a series of separate payments.   9.3   Unforeseeable
Emergency. A Participant may request a distribution due to an Unforeseeable
Emergency if the Plan Sponsor has elected to permit Unforeseeable Emergency
withdrawals under Section 8.01(a) of the Adoption Agreement. The request must be
in writing and must be submitted to the Administrator along with evidence that
the circumstances constitute an Unforeseeable Emergency. The Administrator has
the discretion to require whatever evidence it deems necessary to determine
whether a distribution is warranted. Whether a Participant has incurred an
Unforeseeable Emergency will be determined by the Administrator on the basis of
the relevant facts and circumstances in its sole discretion, but, in no event,
will a distribution on account of an Unforeseeable Emergency be made to the
extent the Unforeseeable Emergency is or may be relieved: (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Participant’s assets to the extent such liquidation would not itself cause
severe financial hardship, or (c) by

9-1



--------------------------------------------------------------------------------



 



    cessation of deferrals under the Plan. A distribution due to an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need and may include any amounts necessary to pay any
federal, state, local or foreign income taxes or penalties reasonably
anticipated to result from the distribution. The distribution will be made in
the form of a single lump sum cash payment. The distribution may be made from
any nonqualified plan in which the Participant participates that provides for
payment upon an Unforeseeable Emergency, provided that the nonqualified plan
under which payment is to be made was designated at the time of payment. If
permitted by Section 8.01(b) of the Adoption Agreement, a Participant’s deferral
elections for the remainder of the Plan Year will not be cancelled upon a
withdrawal due to Unforeseeable Emergency. If the payment of all or any portion
of the Participant’s vested Account is being delayed in accordance with
Section 9.6 at the time he experiences an Unforeseeable Emergency, the amount
being delayed shall not be subject to the provisions of this Section 9.3 until
the expiration of the 6-month period of delay required by Section 9.6.   9.4  
Payment Election Overrides. If the Plan Sponsor has elected one or more payment
election overrides in accordance with Section 6.01(d) of the Adoption Agreement,
the following provisions apply. Upon the occurrence of the first event selected
by the Plan Sponsor, the remaining vested amount credited to the Participant’s
Account shall be paid in the form designated to the Participant or his
Beneficiary regardless of whether the Participant had made different elections
of time and /or form of payment or whether the Participant was receiving
installment payments at the time of the event.   9.5   Cashouts Of Amounts Not
Exceeding Stated Limit. If the vested amount credited to the Participant’s
Account does not exceed the limit established for this purpose by the Plan
Sponsor in Section 6.01(e) of the Adoption Agreement at the time he incurs a
Separation from Service for any reason, the Employer shall distribute such
amount to the Participant at the time specified in Section 6.01(a)(i)(B) of the
Adoption Agreement in a single lump sum cash payment following such Separation
from Service regardless of whether the Participant had made different elections
of time or form of payment as to the vested amount credited to his Account or
whether the Participant was receiving installments at the time of such
termination. The cashout of any amounts described in Section 1.3 shall be
determined in accordance with Appendix B of the Adoption Agreement.   9.6  
Required Delay in Payment to Specified Employees. Except as otherwise provided
in this Section 9.6, a distribution made on account of Separation from Service
(or Retirement, if applicable) to a Participant who is a Specified Employee as
of the date of his Separation from Service (or Retirement, if applicable) shall
not be made before the date which is 6

9-2



--------------------------------------------------------------------------------



 



    months after the date of Separation from Service (or Retirement, if
applicable) (the “6 month delay”). If the distribution of any amount is delayed
as a result of the previous sentence, then each payment to which the Participant
is otherwise entitled upon a Separation from Service shall be delayed by
6 months. Any remaining payments due under the Plan shall be paid as otherwise
provided in the Plan.       (a) A Participant is treated as a Specified Employee
if (i) he is employed by a Related Employer any of whose stock is publicly
traded on an established securities market or otherwise, and (ii) he satisfies
the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii), determined
without regard to Code Section 416(i)(5), at any time during the 12-month period
ending on the Identification Date, as determined in accordance with Code Section
409A(a)(2)(B)(i) and the final regulations thereunder.       (b) A Participant
who meets the requirements of paragraph (a) on an Identification Date shall be
treated as a Specified Employee for the 12-month period beginning on the first
day of the 4th month following the Identification Date. The Identification Date
and the effective date of the delay in distributions shall be determined in
accordance with Section 1.06 of the Adoption Agreement.       (c) The 6 month
delay does not apply to payments under the circumstances described in Reg. Sec.
1.409A-3(j)(4)(ii), (j)(4)(iii), or (j)(4)(vi), or to payments that occur after
the death of the Participant. If the payment of all or any portion of the
Participant’s vested Account is being delayed in accordance with this
Section 9.6 at the time he incurs a Disability which would otherwise require a
distribution under the terms of the Plan, no amount shall be paid until the
expiration of the 6-month period of delay required by this Section 9.6.   9.7  
Change in Control. If the Plan Sponsor has elected to permit distributions upon
a Change in Control, the following provisions shall apply. A distribution made
upon a Change in Control will be made at the time specified in Section 6.01(a)
of the Adoption Agreement in the form elected by the Participant in accordance
with the procedures described in Article 4. Alternatively, if the Plan Sponsor
has elected in accordance with Section 11.02 of the Adoption Agreement to
require distributions upon a Change in Control, the Participant’s remaining
vested Account shall be paid to the Participant or the Participant’s Beneficiary
at the time specified in Section 6.01(a) of the Adoption Agreement as a single
lump sum payment. A Change in Control, for purposes of the Plan, will occur upon
a change in the ownership of the Plan Sponsor, a change in the effective control
of the Plan Sponsor or a change in the ownership of a substantial portion of the
assets of the Plan Sponsor, as determined in accordance

9-3



--------------------------------------------------------------------------------



 



    with Code Section 409A(a)(2)(A)(v) and the final regulations thereunder, but
only if elected by the Plan Sponsor in Section 11.03 of the Adoption Agreement.
The Plan Sponsor, for this purpose, includes any corporation identified in this
Section 9.7. All distributions made in accordance with this Section 9.7 are
subject to the provisions of Section 9.6.       If a Participant continues to
make deferrals in accordance with Article 4 after he has received a distribution
due to a Change in Control, the residual amount payable to the Participant shall
be paid at the time and in the form specified in the elections he makes in
accordance with Article 4 or upon his death or Disability as provided in
Article 8.       Whether a Change in Control has occurred will be determined by
the Administrator in accordance with the rules and definitions set forth in this
Section 9.7.

  (a)   Relevant Corporations. To constitute a Change in Control for purposes of
the Plan, the event must relate to (i) the corporation for whom the Participant
is performing services at the time of the Change in Control, (ii) the
corporation that is liable for the payment of the Participant’s benefits under
the Plan (or all corporations liable if more than one corporation is liable) but
only if either the deferred compensation is attributable to the performance of
services by the Participant for such corporation (or corporations) or there is a
bona fide business purpose for such corporation (or corporations) to be liable
for such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii). A
majority shareholder is defined as a shareholder owning more than 50% of the
total fair market value and voting power of such corporation.     (b)   Stock
Ownership. Code Section 318(a) applies for purposes of determining stock
ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option.

9-4



--------------------------------------------------------------------------------



 



  (c)   Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or more than one person
acting as a group, acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of such corporation. If any
one person or more than one person acting as a group is considered to own more
than 50% of the total fair market value or total voting power of the stock of a
corporation, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of the corporation (or to
cause a change in the effective control of the corporation as discussed below in
Section 9.7(d)). An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock. Section 9.7(c) applies only when there is a transfer of
stock of a corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction. For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of the same public offering. Persons will, however, be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the corporation. If a person, including an entity, owns stock
in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders only with respect to the ownership
in that corporation before the transaction giving rise to the change and not
with respect to the ownership interest in the other corporation.     (d)  
Change in the effective control of a corporation. A change in the effective
control of a corporation occurs on the date that either (i) any one person, or
more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the corporation possessing 30% or more of the
total voting power of the stock of such corporation, or (ii) a majority of
members of the corporation’s board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the corporation’s board of directors prior to the date of the
appointment or election, provided that for purposes of this paragraph (ii), the
term corporation refers solely to the relevant corporation identified in
Section 9.7(a) for which no other corporation is a majority shareholder for
purposes of Section 9.7(a).

9-5



--------------------------------------------------------------------------------



 



      In the absence of an event described in Section 9.7(d)(i) or (ii), a
change in the effective control of a corporation will not have occurred. A
change in effective control may also occur in any transaction in which either of
the two corporations involved in the transaction has a change in the ownership
of such corporation as described in Section 9.7(c) or a change in the ownership
of a substantial portion of the assets of such corporation as described in
Section 9.7(e). If any one person, or more than one person acting as a group, is
considered to effectively control a corporation within the meaning of this
Section 9.7(d), the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation or to cause a change in the ownership of the
corporation within the meaning of Section 9.7(c). For purposes of this
Section 9.7(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.7(c).     (e)  
Change in the ownership of a substantial portion of a corporation’s assets. A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 9.7(d)), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the corporation that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the corporation
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the corporation of the value
of the assets being disposed of determined without regard to any liabilities
associated with such assets. There is no Change in Control event under this
Section 9.7(e) when there is a transfer to an entity that is controlled by the
shareholders of the transferring corporation immediately after the transfer. A
transfer of assets by a corporation is not treated as a change in ownership of
such assets if the assets are transferred to (i) a shareholder of the
corporation (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the corporation, (iii) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the corporation, or (iv) an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
person described in Section 9.7(e)(iii). For purposes of the foregoing, and
except as otherwise provided, a person’s status is determined immediately after
the transfer of assets. For purposes of this Section 9.7(e), persons will not be
considered to be acting as a

9-6



--------------------------------------------------------------------------------



 



      group solely because they purchase assets of the same corporation at the
same time. Persons will, however, be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of assets, or similar business transaction with the corporation.
If a person, including an entity shareholder, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

9.8   Permissible Delays in Payment. Distributions may be delayed beyond the
date payment would otherwise occur in accordance with the provisions of Articles
8 and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis, as
determined in accordance with Reg. Sec. 1.409A-2(b)(7).

  (a)   The Employer may delay payment if it reasonably anticipates that its
deduction with respect to such payment would be limited or eliminated by the
application of Code Section 162(m). Payment must be made during the
Participant’s first taxable year in which the Employer reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year
the deduction of such payment will not be barred by the application of Code
Section 162(m) or during the period beginning with the Participant’s Separation
from Service and ending on the later of the last day of the Employer’s taxable
year in which the Participant separates from service or the 15th day of the
third month following the Participant’s Separation from Service. If a scheduled
payment to a Participant is delayed in accordance with this Section 9.8(a), all
scheduled payments to the Participant that could be delayed in accordance with
this Section 9.8(a) will also be delayed. Where the payment is delayed to a date
on or after the Participant’s Separation from Service, the payment will be
considered a payment upon a Separation from Service, subject to the provisions
of Section 9.6.     (b)   The Employer may also delay payment if it reasonably
anticipates that the making of the payment will violate federal securities laws
or other applicable laws provided payment is made at the earliest date on which
the Employer reasonably anticipates that the making of the payment will not
cause such violation.

9-7



--------------------------------------------------------------------------------



 



  (c)   The Employer reserves the right to amend the Plan to provide for a delay
in payment upon such other events and conditions as the Secretary of the
Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

9-8



--------------------------------------------------------------------------------



 



ARTICLE 10 – AMENDMENT AND TERMINATION

10.1   Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend
the Plan (for itself and each Employer) through action of its Board of
Directors. No amendment can directly or indirectly deprive any current or former
Participant or Beneficiary of all or any portion of his Account which had
accrued prior to the amendment.   10.2   Plan Termination Following Change in
Control or Corporate Dissolution.       If so elected by the Plan Sponsor in
11.01 of the Adoption Agreement:

  (a)   The Related Employer reserves the right to terminate the Plan in
accordance with Reg. Sec. 1.409A-3(j)(4)(ix)(B), pursuant to the Related
Employer’s termination and liquidation of the Plan pursuant to irrevocable
action taken by the Related Employer within the 30 days preceding or the
12 months following a Change in Control. This Section 10.2(a) will only apply to
a payment under a plan if all agreements, methods, programs and other
arrangements sponsored by the Related Employer immediately after the Change in
Control with respect to which deferrals of compensation are treated as having
been deferred under a single plan under Reg. Sec. 1.409A-1(c)(2) are terminated
and liquidated with respect to each participant that experienced the Change in
Control, so that under the terms of the termination and liquidation all such
participants are required to receive all amounts of compensation deferred under
the terminated agreements, methods, programs, and other arrangements within
12 months of the date the Related Employer irrevocably takes all necessary
action to terminate and liquidate the agreements, methods, programs, and other
arrangements. Solely for purposes of this Section 10.2(a), where the Change in
Control results from an asset purchase transaction, the applicable Related
Employer with the discretion to liquidate and terminate the agreements, methods,
programs, and other arrangements is the Related Employer that is primarily
liable immediately after the transaction for the payment of the deferred
compensation.     (b)   In addition, the Related Employer reserves the right to
terminate the Plan, in accordance with Reg. Sec. 1.409A-3(j)(4)(ix)(A), pursuant
to the Related Employer’s termination and liquidation of the Plan within
12 months of a corporate dissolution taxed under Code Section 331 or with the
approval of a bankruptcy court pursuant to 11 U. S. C. Section 503(b)(1)(A),
provided that amounts

11-1



--------------------------------------------------------------------------------



 



      deferred under the Plan are included in the gross incomes of Participants
in the latest of (a) the calendar year in which the Plan termination and
liquidation occurs, (b) the first calendar year in which the amount is no longer
subject to a substantial risk of forfeiture, or (c) the first calendar year in
which payment is administratively practicable (or, if earlier, the taxable year
in which the amount is actually or constructively received).

10.3   Other Plan Terminations. The Related Employer retains the discretion to
terminate the Plan, in accordance with Reg. Sec. 1.409A-3(j)(4)(ix)(C), pursuant
to the Related Employer’s termination and liquidation of the Plan if (a) the
Related Employer terminates and liquidates all agreements, methods, programs,
and other arrangements sponsored by the Related Employer that would be
aggregated with any terminated and liquidated agreements, methods, programs, and
other arrangements under Reg. Sec. 1.409A-1(c) if the same Related Employer had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements that are terminated and liquidated, (b) no payments in
liquidation of the Plan are made within 12 months of the date the Related
Employer takes all necessary action to irrevocably terminate and liquidate the
Plan other than payments that would be payable under the terms of the Plan if
the action to terminate and liquidate the Plan had not occurred, (c) all
payments are made within 24 months of the date the Related Employer takes all
necessary action to irrevocably terminate and liquidate the Plan, (d) the
Related Employer does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under Reg. Sec. 1.409A-1(c) if the same
participant participated in both plans, at any time within the 3-year period
following the date the Related Employer takes all necessary action to
irrevocably terminate and liquidated the Plan, and (e) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Related Employer. The Plan Sponsor also reserves the right to amend the Plan
to provide that termination of the Plan will occur under such conditions and
events as may be prescribed by the Secretary of the Treasury in generally
applicable guidance published in the Internal Revenue Bulletin.   10.4   Code
Section 409A Limitation. Notwithstanding any provision of the Plan to the
contrary, in no event shall any amendment or termination of the Plan be
effective unless one of the following is true: (i) the amendment or termination
does not cause an acceleration or impermissible delay in payment of benefits
under Code Section 409A, (ii) any acceleration or delay in payment is covered by
an exception to the prohibition on accelerations or delays under Code
Section 409A, or (iii) the Plan Sponsor and the Participant acknowledge in
writing that the amendment or termination accelerates or delays the payment of
benefits and is likely to result in Code Section 409A penalties.

11-2



--------------------------------------------------------------------------------



 



ARTICLE 11 – THE TRUST

11.1   Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.

11.2   Grantor Trust. Any trust established by the Plan Sponsor shall be between
the Plan Sponsor and a trustee pursuant to a separate written agreement under
which assets are held, administered and managed, subject to the claims of the
Plan Sponsor’s creditors in the event of the Plan Sponsor’s insolvency. The
trust is intended to be treated as a grantor trust under the Code, and the
establishment of the trust shall not cause the Participant to realize current
income on amounts contributed thereto. The Plan Sponsor must notify the trustee
in the event of a bankruptcy or insolvency.

11.3   Investment of Trust Funds. Any amounts contributed to the trust by the
Plan Sponsor shall be invested by the trustee in accordance with the provisions
of the trust and the instructions of the Administrator. Trust investments need
not reflect the hypothetical investments selected by Participants under
Section 7.1 for the purpose of adjusting Accounts and the earnings or investment
results of the trust need not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

11-3



--------------------------------------------------------------------------------



 



ARTICLE 12 – PLAN ADMINISTRATION

12.1   Discretionary Powers and Responsibilities of the Administrator. The
Administrator has the full discretionary power and the full responsibility to
administer the Plan in all of its details, subject, however, to the applicable
requirements of ERISA. The Administrator’s discretionary powers and
responsibilities include, but are not limited to, the following:

  (a)   To make and enforce such rules and procedures as it deems necessary or
proper for the efficient administration of the Plan;     (b)   To interpret the
Plan, its interpretation thereof to be final, except as provided in
Section 12.2, on all persons claiming benefits under the Plan;     (c)   To
decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;     (d)   To administer the claims and review
procedures specified in Section 12.2;     (e)   To compute the amount of
benefits which will be payable to any Participant, former Participant or
Beneficiary in accordance with the provisions of the Plan;     (f)   To
determine the person or persons to whom such benefits will be paid;     (g)   To
authorize the payment of benefits;     (h)   To comply with the reporting and
disclosure requirements of Part 1 of Subtitle B of Title I of ERISA;     (i)  
To appoint such agents (which may include officers and/or employees of the Plan
Sponsor), counsel, accountants, and consultants as may be required to assist in
administering the Plan;     (j)   By written instrument, to allocate and
delegate its responsibilities, including the formation of an Administrative
Committee to administer the Plan.

Any decision or action of the Administrator in respect of any question arising
out of or in connection with the administration, interpretation and application
of the Plan and the rules and regulations promulgated hereunder shall be final,

12-1



--------------------------------------------------------------------------------



 



conclusive and binding upon all persons having any interest in the Plan, unless
found by a court of competent jurisdiction to be an abuse of discretion.

12.2   Claims and Review Procedures.

  (a)   Claims Procedure.         If any person believes he is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the person’s right to bring a civil
action following an adverse decision on review. Such notification will be given
within 90 days (45 days in the case of a claim regarding Disability) after the
claim is received by the Administrator. The Administrator may extend the period
for providing the notification by 90 days (30 days in the case of a claim
regarding Disability) if special circumstances require an extension of time for
processing the claim and if written notice of such extension and circumstance is
given to such person within the initial 90 day period (45 day period in the case
of a claim regarding Disability). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.     (b)   Review Procedure.  
      Within 60 days (180 days in the case of a claim regarding Disability)
after the date on which a person receives a written notification of denial of
claim (or, if written notification is not provided, within 60 days (180 days in
the case of a claim regarding Disability) of the date denial is considered to
have occurred), such person (or his duly authorized representative) may (i) file
a written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator. The Administrator will notify such person of its decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions. The notification will
explain that the person is entitled to receive, upon request and free of charge,

12-2



--------------------------------------------------------------------------------



 



      reasonable access to and copies of all pertinent documents and has the
right to bring a civil action following an adverse decision on review. The
decision on review will be made within 60 days (45 days in the case of a claim
regarding Disability). The Administrator may extend the period for making the
decision on review by 60 days (45 days in the case of a claim regarding
Disability) if special circumstances require an extension of time for processing
the request such as an election by the Administrator to hold a hearing, and if
written notice of such extension and circumstances is given to such person
within the initial 60-day period (45 days in the case of a claim regarding
Disability). If the decision on review is not made within such period, the claim
will be considered denied.

12.3   Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the Employer for
the administration, management or operation of the Plan may be deducted from the
Accounts of the Participants as determined by the Administrator.

12-3



--------------------------------------------------------------------------------



 



ARTICLE 13 – MISCELLANEOUS

13.1   Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.   13.2   Employer’s Liability. Each Employer’s liability for the payment
of benefits under the Plan shall be defined only by the Plan and by the deferral
forms entered into between a Participant and the Employer. An Employer shall
have no obligation or liability to a Participant under the Plan except as
provided by the Plan and a deferral form or forms. An Employer shall have no
liability to Participants employed by other Employers.   13.3   Limitation of
Rights. Neither the establishment of the Plan, nor any amendment thereof, nor
the creation of any fund or account, nor the payment of any benefits, will be
construed as giving to the Participant or any other person any legal or
equitable right against the Employer, the Plan or the Administrator, except as
provided herein; and in no event will the terms of employment or service of the
Participant be modified or in any way affected hereby.   13.4   Anti-Assignment.
Except as may be necessary to fulfill a qualified domestic relations order
within the meaning of ERISA Section 206(d)(3)(B)(i), none of the benefits or
rights of a Participant or any Beneficiary of a Participant shall be subject to
the claim of any creditor. In particular, to the fullest extent permitted by
law, all such benefits and rights shall be free from attachment, garnishment, or
any other legal or equitable process available to any creditor of the
Participant and his Beneficiary. Neither the Participant nor his Beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the payments which he may expect to receive, contingently or
otherwise, under the Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder. Notwithstanding the preceding, the
benefit payable from a Participant’s Account may be reduced, at the discretion
of the administrator, to satisfy any debt or liability to the Employer; provided
that such reduction does not result in a prohibited acceleration of payments
under Reg. Sec. 1.409A-3(j).   13.5   Facility of Payment. If the Administrator
determines, on the basis of medical reports or other evidence satisfactory to
the Administrator, that the recipient of any benefit payments under the Plan is
incapable of handling his affairs by reason of minority, illness, infirmity or
other incapacity, the Administrator may

13-1



--------------------------------------------------------------------------------



 



    direct the Employer to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.   13.6   Notices. Any notice or
other communication to the Employer or Administrator in connection with the Plan
shall be deemed delivered in writing if addressed to the Plan Sponsor at the
address specified in Section 1.03 of the Adoption Agreement and if either
actually delivered at said address or, in the case of a letter, 5 business days
shall have elapsed after the same shall have been deposited in the United States
mails, first-class postage prepaid and registered or certified.   13.7   Tax
Withholding. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. Tax, for purposes of this Section 13.7 means any federal, state,
local or any other governmental income tax, employment or payroll tax, excise
tax, or any other tax or assessment owing with respect to amounts deferred, any
earnings thereon, and any payments made to Participants under the Plan.   13.8  
Indemnification. Each Employer shall indemnify and hold harmless each employee,
officer, or director of an Employer to whom is delegated duties,
responsibilities, and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer. Notwithstanding the
foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise. Indemnification under this
Section 13.8 shall not be applicable to any person if the cost, loss, liability,
or expense is due to the person’s gross negligence, fraud or willful misconduct
or if the person refuses to assist in the defense of the claim against him.

13-2



--------------------------------------------------------------------------------



 



13.9   Permitted Acceleration of Payment. The Plan may permit acceleration of
the time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A-3(j)(4).   13.10   Governing Law. The Plan will
be construed, administered and enforced according to the laws of the State
specified by the Plan Sponsor in Section 12.01 of the Adoption Agreement except
to the extent governed by the laws of the United States.   13.11   Code
Section 409A. The benefits payable to Participants under the Plan are intended
to comply with the requirements of Code Section 409A. To the extent applicable,
the Plan shall be interpreted, construed and administered in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder. Notwithstanding any provision of the Plan to the
contrary, the Plan Sponsor may in its sole discretion adopt such amendments to
the Plan or take any other actions that the Plan Sponsor determines are
necessary or appropriate to (i) exempt the payments and benefits payable under
the Plan from Code Section 409A and/or preserve the intended tax treatment of
such payments or benefits, or (ii) comply with the requirements of Code
Section 409A and related Department of Treasury guidance and thereby avoid the
application of income taxes under Code Section 409A; provided, however, that
this Section 13.11 shall not create any obligation on the part of the Plan
Sponsor to adopt any such amendment, policy or procedure or take any such other
action.       As provided in Internal Revenue Notice 2007-86 (as extended by
Internal Revenue Notice 2007-78), notwithstanding any other provision of this
Plan, with respect to an election or amendment to change a time or form of
payment under this Plan made on or after January 1, 2008 and on or before
December 31, 2008, the election or amendment shall apply only with respect to
payments that would not otherwise be payable in 2008, and shall not cause
payments to be made in 2008 that would not otherwise be payable in 2008.

13-3



--------------------------------------------------------------------------------



 



ADOPTION AGREEMENT

1.01   PREAMBLE       By the execution of this Adoption Agreement the Plan
Sponsor hereby [complete (a) or (b)]

  (a) o  adopts a new plan as of                      [month, day, year]     (b)
þ  amends and restates its existing plan as of December 31, 2008 which is the
Amendment Restatement Date.         Original Effective Date: The Plan was
originally effective November 6, 1996 (and formerly known as the Ingram Micro
Inc. Supplemental Executive Deferred Compensation Plan) and was subsequently
amended and restated effective January 1, 1999 (and re-named the Ingram Micro
Inc. Supplemental Investment Savings Plan).         Pre-409A
Grandfathering: þ Yes (See Appendix B)     o No

1.02   PLAN       Plan Name: Ingram Micro Inc. Supplemental Investment Savings
Plan       Plan Year: January 1 — December 31   1.03   PLAN SPONSOR

     
Name:
  Ingram Micro Inc.
Address:
  1600 E. St. Andrew Place, Santa Ana, CA 92705-4926
Phone # :
  714-382-2526
EIN:
  62-1644402
Fiscal Yr:
  52 or 53 week period ending the Saturday nearest December 31

    Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?       þ Yes     o No   1.04  
EMPLOYER       The following entities have been authorized by the Plan Sponsor
to participate in and have adopted the Plan (insert “Not Applicable” if none
have been authorized):

            Entity   Publicly Traded on Established Securities Market  
 
       
 
  Yes   No
Plan Sponsor and any subsidiary that is a
Related Employer (as defined in Section
 2.20 of the Plan) that, with the approval of
the Administrator, adopts this Plan.
  þ   o

December 2008

-1-



--------------------------------------------------------------------------------



 



1.05   ADMINISTRATOR       The Plan Sponsor has designated the following party
or parties to be responsible for the administration of the Plan:      
Name:        The Benefits Administrative Committee       Address:     Same as
Plan Sponsor

   Note:    The Administrator is the person or persons designated by the Plan
Sponsor to be responsible for the administration of the Plan. Neither Fidelity
Employer Services Company nor any other Fidelity affiliate can be the
Administrator.

1.06   SPECIFIED EMPLOYEE DETERMINATION DATES       The Employer has designated
December 31 as the Identification Date for purposes of determining Specified
Employees.       In the absence of a designation, the Identification Date is
December 31.       The Employer has designated April 1 as the effective date for
purposes of applying the six month delay in distributions to Specified
Employees.       In the absence of a designation, the effective date is the
first day of the fourth month following the Identification Date.   2.01  
PARTICIPATION

  (a) þ  Employees [complete (i), (ii) or (iii)]

  (i) o  Eligible Employees are selected by the Employer.     (ii) þ  Eligible
Employees are those employees of the Employer who satisfy the following
criteria:         Eligible Employees are selected by the Employer.         Each
Eligible Employee who elects to defer Compensation (as defined in Section
3.01(b) of the Adoption Agreement) to this Plan must irrevocably elect to defer
the maximum percentage of “Compensation” (as defined in the Ingram Micro 401(k)
Investment Savings Plan) to the Ingram Micro 401(k) Investment Savings Plan for
such Plan Year (such percentage is equal to 7% as of December 31, 2008, and may
be adjusted as of the first day of the Plan Year for purposes of this Plan
pursuant to the terms of the Ingram Micro 401(k) Investment Savings Plan).      
 
 
       
 
       
 
       
 
       
 
    (iii) o  Employees are not eligible to participate.

December 2008

-2-



--------------------------------------------------------------------------------



 



3.01   COMPENSATION       For purposes of determining Participant contributions
under Article 4 and Employer contributions under Article 5, Compensation shall
be defined in the following manner [complete (a) or (b) and select (c) and/or
(d), if applicable]:

  (a) o  Compensation is defined as:        
 
       
 
       
 
       
 
       
 
       
 
    (b) þ  “Compensation” (as defined in the Ingram Micro 401(k) Investment
Savings Plan, determined without regard to the limitation in Section 401(a)(17)
of the Code for such Plan Year, plus any amounts deferred by the Participant to
the Plan for such Plan Year pursuant to Section 4.01 of the Adoption Agreement)
earned by the Participant for a Plan Year.     (c) o  Compensation shall, for
all Plan purposes, be limited to $         .     (d) o  Not Applicable.

3.02   BONUSES       Compensation, as defined in Section 3.01 of the Adoption
Agreement, includes the following type of bonuses:

              Will be treated as     Performance Type   Based Compensation
 
       
 
  Yes
o   No
o
 
  o   o
 
  o   o
 
  o   o
 
  o   o

þ     Not Applicable.
       

December 2008

-3-



--------------------------------------------------------------------------------



 



4.01   PARTICIPANT CONTRIBUTIONS       If Participant contributions are
permitted, complete (a), (b), and (c). Otherwise complete (d).

  (a)   Amount of Deferrals         A Participant may elect within the period
specified in Section 4.01(b) of the Adoption Agreement to defer the following
amounts of Compensation. For each type of Compensation listed, complete “dollar
amount” and/or “percentage amount.”

  (i)   Compensation Other than Bonuses [do not complete if you complete (iii)]

                          Dollar Amount   % Amount     Type of Remuneration  
Min   Max   Min   Max   Increment
(a)
                   
(b)
                   
(c)
                   
 
                    ii)     Bonuses [do not complete if you complete (iii)]    
       

                          Dollar Amount   % Amount     Type of Bonus   Min   Max
  Min   Max   Increment
(a)
                   
(b)
                   
(c)
                   
 
                    (iii)     Compensation [do not complete if you completed
(i) and (ii)]      

                                  Dollar Amount   % Amount         Min   Max  
Min   Max   Increment    
 
        0 %     50 %     1 %    

The maximum “percentage amount” of Compensation earned for a Plan Year that a
Participant may elect to defer to the Plan pursuant to this Section 4.01(a)(iii)
of the Adoption Agreement shall be reduced by the percentage that must be
deferred by the Participant to the Ingram Micro 401(k) Investment Savings Plan
in accordance with Section 2.01(a)(ii) of the Adoption Agreement for such Plan
Year. Notwithstanding the foregoing, a Participant may, within the period
specified in Section 4.01(b) of the Adoption Agreement, elect to make a
“spillover election” as described below:
     (A) In the event a Participant makes a “spillover election” for a Plan
Year, the “percentage amount” elected by the Participant under the Plan for such
Plan Year (pursuant to this Section 4.01(a)(iii) above) shall be increased by
the percentage that was deferred by the Participant to the Ingram Micro 401(k)
Investment Savings Plan for such Plan Year pursuant to this Section 4.01(a)(iii)
above, solely with respect to the Compensation earned for the period beginning
on the date on which the Participant’s contributions to the Ingram Micro 401(k)
Investment Savings Plan cease due to the limits imposed by Sections 402(g) or
401(a)(17) of the Code during such Plan Year and ending on the last day of such
Plan Year. For the avoidance of doubt, in the event a Participant makes a
“spillover election” for a Plan Year and earns an annual bonus during such Plan
December 2008

-4-



--------------------------------------------------------------------------------



 



Year that is payable in the next following Plan Year, the “percentage amount”
elected by the Participant for such Plan Year (without regard to the “spillover
election”) shall apply to such bonus during the Plan Year in which it was
earned.
     (B) In the event a Participant does not make a “spillover election” for a
Plan Year, the “percentage amount” elected by the Participant under the Plan for
such Plan Year (pursuant to this Section 4.01(a) above) shall remain unchanged
with respect to the Compensation earned for the period beginning on the date on
which the Participant’s contributions to the Ingram Micro 401(k) Investment
Savings Plan cease due to the limits imposed by Sections 402(g) or 401(a)(17) of
the Code during such Plan Year and ending on the last day of such Plan Year.

  (b)   Election Period

  (i)   Performance Based Compensation         A special election period        
o Does     þ Does Not         apply to the performance based compensation
referenced in Section 3.02 of the Adoption Agreement:         The special
election period, if applicable, will be determined by the Administrator.    
(ii)   Newly Eligible Participants         An employee who is classified or
designated as an Eligible Employee during a Plan Year         þ May     o May
Not         elect to defer Compensation earned during the remainder of the Plan
Year by completing a deferral agreement within the 30 day period beginning on
the date he is eligible to participate in the Plan.

  (c)   Revocation of Deferral Agreement         Upon a hardship distribution of
elective deferrals from a qualified cash or deferred arrangement maintained by
the Employer, a Participant’s deferral agreement         þ     Will
o     Will Not         be cancelled for the remainder of the Plan Year that
includes the date of such withdrawal, and for the entire Plan Year next
following the date of such withdrawal if the last day of the six month period
immediately following such date of withdrawal occurs in such Plan Year (if
applicable). If cancellation occurs, the Participant may resume participation in
accordance with Article 4 of the Plan.

December 2008

-5-



--------------------------------------------------------------------------------



 



  (d)   No Participant Contributions         o     Participant contributions are
not permitted under the Plan.

5.01   EMPLOYER CONTRIBUTIONS       If Employer contributions are permitted,
complete (a) and/or (b). Otherwise complete (c).

  (a)   Matching Contributions

  (i)   Amount         For each Plan Year, the Employer shall make a Matching
Contribution on behalf of each Participant who defers Compensation for the Plan
Year and satisfies the requirements of Section 5.01(a)(ii) of the Adoption
Agreement equal to [complete the ones that are applicable]:

  (A) o             [insert percentage] of the Compensation the Participant has
elected to defer for the Plan Year     (B) o  An amount determined by the
Employer in its sole discretion     (C) o  Matching Contributions for each
Participant shall be limited to $           and/or     % of Compensation.    
(D) þ  Other:                    See Attachment to Section 5.01(a)     (E) o  
Not Applicable [Proceed to Section 5.01(b)]

  (ii)   Eligibility for Matching Contribution         A Participant who defers
Compensation for the Plan Year shall receive an allocation of Matching
Contributions determined in accordance with Section 5.01(a)(i) provided he
satisfies the following requirements [complete the ones that are applicable]:

  (A) o  Describe requirements:     (B) o  Is selected by the Employer in its
sole discretion to receive an allocation of Matching Contributions     (C) þ  No
requirements

December 2008

-6-



--------------------------------------------------------------------------------



 



  (iii)   Time of Allocation         Matching Contributions, if made, shall be
treated as allocated [select one]:

  (A) o  As of the last day of the Plan Year     (B) o  At such times as the
Employer shall determine in it sole discretion     (C) þ  At the time the
Compensation on account of which the Matching Contribution is being made would
otherwise have been paid to the Participant     (D) o  Other:        
 
       
 

  (b)   Other Contributions

  (i)   Amount         The Employer shall make a contribution on behalf of each
Participant who satisfies the requirements of Section 5.01(b)(ii) equal to
[complete the ones that are applicable]:

  (A) o  An amount equal to            [insert number] % of the Participant’s
Compensation     (B) o  An amount determined by the Employer in its sole
discretion     (C) o  Contributions for each Participant shall be limited to
$                         (D) o  Other:        
 
       
 
       
 
    (E) þ  Not Applicable [Proceed to Section 6.01]

December 2008

-7-



--------------------------------------------------------------------------------



 



  (ii)   Eligibility for Other Contributions         A Participant shall receive
an allocation of other Employer contributions determined in accordance with
Section 5.01(b)(i) for the Plan Year if he satisfies the following requirements
[complete the one that is applicable]:

  (A) o  Describe requirements:        
 

 
    (B) o  Is selected by the Employer in its sole discretion to receive an
allocation of other Employer contributions     (C) o  No requirements

  (iii)   Time of Allocation         Employer contributions, if made, shall be
treated as allocated [select one]:

  (A) o  As of the last day of the Plan Year     (B) o  At such time or times as
the Employer shall determine in its sole discretion     (C) o  Other:        
 

 

 

  (c)   No Employer Contributions         o     Employer contributions are not
permitted under the Plan.

December 2008

-8-



--------------------------------------------------------------------------------



 



6.01   DISTRIBUTIONS       The timing and form of payment of distributions made
from the Participant’s vested Account shall be made in accordance with the
elections made in this Section 6.01 of the Adoption Agreement except when
Section 9.6 of the Plan requires a six month delay for certain distributions to
Specified Employees of publicly traded companies.

  (a)   Timing of Distributions

  (i)   All distributions shall commence at the election of the participant in
accordance with the following:

  (A) o  As soon as administratively feasible following the distribution event  
  (B) þ  The last business day of the month in which occurs the 60th day
following Separation from Service     (C) þ  The last business day of January
beginning in the calendar year following Separation from Service     (D) o  
Calendar quarter on specified month and day

  (ii)   The timing of distributions as determined in Section 6.01(a)(i) shall
be modified by the adoption of:

  (A) o  Event Delay — Distribution events other than those based on Specified
Date or Specified Age will be treated as not having occurred for ___ days
[insert number of days].     (B) o  Hold Until Next Year — Distribution events
other than those based on Specified Date or Specified Age will be treated as not
having occurred for twelve months from the date of the event if payment pursuant
to Section 6.01(a)(i) will thereby occur in the next calendar year or on the
first payment date in the next calendar year in all other cases.     (C) o 
Immediate Processing — The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]:        
 

 
    (D) þ  Not applicable.

December 2008

-9-



--------------------------------------------------------------------------------



 



  (b)   Distribution Events         If multiple events are selected, the
earliest to occur will trigger payment. For installments, insert the range of
available periods (e.g., 5-15) or insert the periods available (e.g., 5,7,9).

                              Lump Sum   Installments
(i)
  o   Specified Date  
 
             years
 
               
(ii)
  o   Specified Age  
 
             years
 
               
(iii)
  þ   Separation from Service   X   5, 10, 15 years
 
               
(iv)
  o   Separation from Service plus 6 months  
 
             years
 
               
(v)
  o   Separation from Service plus ___ months [not to exceed ___ months]  
 
             years
 
               
(vi)
  o   Retirement  
 
             years
 
               
(vii)
  o   Retirement plus 6 months  
 
             years
 
               
(viii)
  o   Retirement plus ___ months [not to exceed ___ months]  
 
             years
 
               
(ix)
  o   Later of Separation from Service or Specified Age  
 
             years
 
               
(x)
  o   Later of Separation from Service or Specified Date  
 
             years
 
               
(xi)
  þ   Disability   X   5, 10, 15 years
 
               
(xii)
  þ   Death   X   5, 10, 15 years
 
               
(xiii)
  o   Change in Control  
 
             years

The minimum deferral period for Specified Date or Specified Age event shall be
N/A years.
Installments may be paid [select each that applies]
o     Monthly
þ     Quarterly
þ     Annually

  (c)   Specified Date and Specified Age elections may not extend beyond age Not
Applicable [insert age or “Not Applicable” if no maximum age applies].

December 2008

-10-



--------------------------------------------------------------------------------



 



  (d)   Payment Election Override         Payment of the remaining vested
balance of the Participant’s Account will automatically occur at the time
specified in Section 6.01(a) of the Adoption Agreement in the form indicated
upon the earliest to occur of the following events [check each event that
applies and for each event include only a single form of payment]:

                     EVENTS               FORM OF PAYMENT
o     Separation from Service
             Lump sum              Installments
o     Separation from Service before Retirement
             Lump sum              Installments
o     Death
             Lump sum              Installments
o     Disability
             Lump sum              Installments
þ     Not Applicable
       

  (e)   Involuntary Cashouts

  þ    If the Participant’s vested Account at the time of his Separation from
Service does not exceed $25,000 (insert dollar amount) distribution of the
vested Account shall automatically be made in the form of a single lump sum in
accordance with Section 9.5 of the Plan. Such distribution shall occur in
accordance with Section 6.01(a)(i)(B) of the Plan.         If the Participant’s
vested Account at the time of his Separation from Service exceeds $25,000
(insert dollar amount) and the Participant has not made an election under
Section 6.01(b), then distribution of the vested Account shall automatically be
made in the form of a single lump sum. Such distribution shall occur in
accordance with Section 6.01(a)(i)(B) of the Plan.     o    There are no
involuntary cashouts.

  (f)   Retirement

  þ     Retirement shall be defined as a Separation from Service that occurs on
or after the Participant has         attained ‘Normal Retirement Age’ as defined
in Section 1.37 of the Ingram Micro 401(k) Investment Savings Plan.        
 
    o     No special definition of Retirement applies.

December 2008

-11-



--------------------------------------------------------------------------------



 



  (g)   Distribution Election Change         A Participant         þ     Shall
o     Shall Not         be permitted to modify a payment option in accordance
with Section 9.2 of the Plan.         A Participant shall generally be permitted
to elect such modification an unlimited number of times.        
Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.     (h)
  Frequency of Elections         The Plan Sponsor         þ     Has
o     Has Not         elected to permit annual elections of a time and form of
payment for amounts deferred under the Plan.

7.01   VESTING

  (a)   Matching Contributions         The Participant’s vested interest in the
amount credited to his Account attributable to Matching Contributions shall be
based on the following schedule:

         
þ
  Years of Service   Vesting %       
 
  0   0%     (insert ‘100’ if there is immediate vesting)
 
  1   20%       
 
  2   40%       
 
  3   60%       
 
  4   80%       
 
  5   100%         
 
  6                    
 
  7                    
 
  8                    
 
  9                    
 
       
o
  Other:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
o
  Class year vesting applies.    
 
       
 
 
 
   
 
       
o
  Not applicable.    



December 2008

-12-



--------------------------------------------------------------------------------



 



  (b)   Other Employer Contributions         The Participant’s vested interest
in the amount credited to his Account attributable to Employer contributions
other than Matching Contributions shall be based on the following schedule:

         
o
  Years of Service   Vesting %       
 
  0              (insert ‘100’ if there is immediate vesting)  
 
  1                    
 
  2                    
 
  3                    
 
  4                    
 
  5                    
 
  6                    
 
  7                    
 
  8                    
 
  9                    
 
       
o
  Other:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
o
  Class year vesting applies.    
 
       
 
 
 
   
 
       
þ
  Not applicable.    

  (c)   Acceleration of Vesting         A Participant’s vested interest in his
Account will automatically be 100% upon the occurrence of the following events
while still employed by the Employer: [select the ones that are applicable]:

  (i) þ  Death     (ii) þ  Disability     (iii) o  Change in Control     (iv) þ 
Eligibility for Retirement     (v) o  Other: ________________________        
          ________________________     (vi) o   Not applicable.

December 2008

-13-



--------------------------------------------------------------------------------



 



  (d)   Years of Service

  (i)   A Participant’s Years of Service shall include all service performed for
the Employer and         þ     Shall
o     Shall Not         include service performed for the Related Employer.    
(ii)   Years of Service shall also include service performed for the following
entities:        
 
       
 
       
 
       
 
       
 
       
 
    (iii)   Years of Service shall be determined in accordance with (select one)

  (A) o  The elapsed time method in Treas. Reg. Sec. 1.410(a)-7     (B) o  The
general method in DOL Reg. Sec. 2530.200b-1 through b-4     (C) þ  The
Participant’s Years of Service credited under the Ingram Micro 401(k) Investment
Savings Plan.     (D) o  Other: ___________________________        
           ___________________________        
           ___________________________

  (iv) o  Not applicable.

7.02   FORFEITURES       If a Participant Separates from Service prior to the
date that his Account is 100% vested in accordance with Section 7.01 of the
Adoption Agreement, the Participant’s nonvested Account shall be forfeited upon
such Separation from Service and shall not be reinstated in the event such
Participant is rehired by the Employer.

December 2008

-14-



--------------------------------------------------------------------------------



 



8.01   UNFORESEEABLE EMERGENCY

  (a)   A withdrawal due to an Unforeseeable Emergency as defined in
Section 2.24 of the Plan:         þ     Will
o     Will Not [if Unforeseeable Emergency withdrawals are not permitted,
proceed to Section 9.01]         be allowed.     (b)   Upon a withdrawal due to
an Unforeseeable Emergency, a Participant’s deferral election for the remainder
of the Plan Year:

þ     Will
o     Will Not         be cancelled. If cancellation occurs, the Participant may
resume participation in accordance with Article 4 of the Plan.

9.01   INVESTMENT DECISIONS       Investment decisions regarding the
hypothetical amounts credited to a Participant’s Account shall be made by
[select one]:

  (a) þ  The Participant or his Beneficiary     (b) o  The Employer

10.01   GRANTOR TRUST       The Employer [select one]:       o     Does
þ     Does Not       intend to establish a grantor trust in connection with the
Plan.

10.02   PLAN EXPENSES       All reasonable costs and expenses (including legal,
accounting, and employee communication fees) incurred by the Employer for the
administration, management or operation of the Plan may be deducted from the
Accounts of the Participants as determined by the Administrator.   11.01  
TERMINATION UPON CHANGE IN CONTROL       The Plan Sponsor       þ     Reserves
o     Does Not Reserve       the right to terminate the Plan and distribute all
vested amounts credited to Participant Accounts upon a Change in Control as
described in Section 9.7.

December 2008

-15-



--------------------------------------------------------------------------------



 



11.02   AUTOMATIC DISTRIBUTION UPON CHANGE IN CONTROL       Distribution of the
remaining vested balance of each Participant’s Account            o     Shall
     þ     Shall Not       automatically be paid as a lump sum payment upon the
occurrence of a Change in Control as provided in Section 9.7.   11.03   CHANGE
IN CONTROL       A Change in Control for Plan purposes includes the following
[select each definition that applies]:

  (a) þ  A change in the ownership of the Employer as described in
Section 9.7(c) of the Plan.     (b) þ  A change in the effective control of the
Employer as described in Section 9.7(d) of the Plan.     (c) þ  A change in the
ownership of a substantial portion of the assets of the Employer as described in
Section 9.7(e) of the Plan.     (d) o  Not Applicable.

12.01   GOVERNING STATE LAW       The laws of the State of Delaware shall apply
in the administration of the Plan to the extent not preempted by ERISA.   12.02
  SPECIAL DEFERRAL ARRANGEMENTS       The Administrator shall have the
discretionary power to establish a nonqualified deferred compensation
arrangement between the Participant and the Employer which shall be subject to
the provisions of the Plan, including without limitation the requirements set
forth in Section 13.11 of the Plan. The terms and conditions of any such
nonqualified deferred compensation arrangement shall be set forth in an Exhibit
attached to this Adoption Agreement.

December 2008

-16-



--------------------------------------------------------------------------------



 



EXECUTION PAGE
The Plan Sponsor has caused this Adoption Agreement to be executed
this                      day of           , 20           .

            PLAN SPONSOR: Ingram Micro Inc.
      By:           Title:               

December 2008

-17-



--------------------------------------------------------------------------------



 



APPENDIX A
SPECIAL EFFECTIVE DATES
Not Applicable
December 2008

-18-



--------------------------------------------------------------------------------



 



Attachment to Section 5.01(a)
For each Plan Year, Matching Contributions will be credited to eligible
Participants each pay period based on a formula equal to the excess of the
amount determined in (a) below, less the amount determined in (b) below:
     (a) An amount equal to the lesser of (i) $0.50 for each $1.00 of the
eligible Participant’s Compensation subject to deferral under the Plan for such
pay period, and (ii) 21/2% of Compensation for such pay period.
     (b) The amount of Matching Contributions (as defined in the Ingram Micro
401(k) Investment Savings Plan) made on behalf of the Participant under the
Ingram Micro 401(k) Investment Savings Plan for such pay period.
For purposes of calculating Matching Contributions under section 5.01 of the
Adoption Agreement only, a Participant’s Compensation shall be the definition as
set forth in Section 3.01(b) of the Adoption Agreement, but excluding the Annual
Incentive Bonus, and the voluntary or involuntary cash-out payments made under
the Employer’s Paid Time Off Policy.
December 2008

-19-



--------------------------------------------------------------------------------



 



APPENDIX B
SUMMARY OF GRANDFATHERED PROVISIONS
Refer to Ingram Micro Inc. Supplemental Investment Savings Plan
Effective Date of December 31, 2008
All amounts deferred under the Ingram Micro Inc. Supplemental Investment Savings
Plan (the “Plan”) as of December 31, 2004, with respect to which the Participant
had a legally binding right to be paid and the Participant’s right to such
amounts was earned and vested as of December 31, 2004 (“Grandfathered
Deferrals”), shall continue to be subject to the provisions of the Plan in
effect as of December 31, 2004 to the extent such provisions may be inconsistent
with any subsequent amendments or restatements of the Plan. Without limiting the
foregoing, Grandfathered Deferrals shall specifically be subject to the
following provisions of the Plan as in effect as of December 31, 2004:

  1.   Section 3.01 — Eligibility     2.   Section 2.12 — Disability     3.  
Section 4.03 — Matching employer amounts     4.   Section 5.03 — Hardship
distribution     5.   Section 5.05(a) — Amount and method of distribution of
benefits     6.   Section 5.05(b) — Death while receiving benefits     7.  
Section 5.06 — Payments after Participant death     8.   Section 9.01 —
Amendment and termination     9.   Section 10.2 — No assignment or alienation of
benefits

December 2008

-20-